--------------------------------------------------------------------------------

EXHIBIT 10.17


May 3, 2016


Mr. Roy S. Kim
5929 Glendora Avenue
Dallas, TX  75230


Dear Roy:


Capstead Mortgage Corporation (“Capstead”) has agreed to provide you with the
following severance arrangement effective on the date of your acceptance.  Other
than certain service conditions, the terms and conditions set forth in this
letter agreement mirror those of severance arrangements entered into with a
number of other Capstead employees in years past.


In the event your employment is terminated by Capstead for any reason other than
those described below, you will receive a Severance Payment based upon the title
you hold with Capstead as of the date of your termination.  Your Severance
Payment will be calculated as follows:


Title
Effective Date
Severance Pay
Chief Executive Officer President
Effective upon promotion
Three year’s base annual salary, based on salary as of date of termination
Executive Vice President
Effective upon promotion
Two year’s base annual salary, based on salary as of date of termination.
Senior Vice President
Effective upon acceptance of this letter agreement
One and one-half year’s base annual salary, based on salary as of date of
termination.



You will not be entitled to any Severance Payment under this letter agreement
if: (i) you voluntarily terminate your employment without Good Reason, including
your voluntary decision to retire; (ii) you fail to return to work following an
approved leave of absence; or (iii) Capstead terminates your employment for
Cause.
 

--------------------------------------------------------------------------------

Roy S. Kim
May 3, 2016
Page 2


For purposes of this letter agreement, “Cause” means:



(i) gross negligence in the performance of your duties and responsibilities,
which negligence results in material harm to the business, interests, or
reputation of the Company;




(ii) a violation of any material Company policy, including, without limitation,
the theft, embezzlement or misappropriation or material misuse of any Company
funds or property;




(iii) any criminal or civil conviction for a crime involving moral turpitude;




(iv) willful and continued failure to perform your duties and responsibilities;
or




(v) any misconduct that, in the Company’s good faith determination, is
materially harmful to the business, interests, or reputation of the Company.



In addition to the determination that your services would no longer be needed,
you would also be entitled to your Severance Payment if you voluntarily resign
for “Good Reason.”  Good Reason includes:



(i) a reduction in your base salary at any time during your employment with
Capstead;




(ii) a reduction in your officer grade at any time during your employment with
Capstead; or




(iii) a relocation of your primary place of work as of the date of this letter
agreement to a location that requires you to travel from your primary residence
to such new location, an additional 50 or more miles each way.



In the event that you voluntarily resign based on a reduction in officer grade
or salary, the Severance Payment shall be based upon your officer grade and/or
salary in effect immediately before such reduction took place.


The Severance Payment you will receive under this letter agreement is in lieu of
any other severance benefits which may otherwise be payable to you, if any,
except for any benefits that are required to be provided to you by law.  These
benefits are subject to all applicable taxes and other withholding, and will not
be “grossed up” or otherwise increased to compensate for such deductions.
 

--------------------------------------------------------------------------------

Roy S. Kim
May 3, 2016
Page 3

This letter agreement is not a promise of continued employment.  It does provide
you the assurance that should your services no longer be required at the
Company, you would be provided a Severance Payment to ease the transition to a
new career opportunity.


Sincerely,


Capstead Mortgage Corporation


By:
 /s/ANDREW F. JACOBS
   
Andrew F. Jacobs
       
Its:
President and Chief Executive Officer
 



Acceptance:
 /s/ROY S. KIM
   
Roy S. Kim
       
Date:
May 3, 2016
 

 
 

--------------------------------------------------------------------------------